Citation Nr: 0920206	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  02-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a back disability, on a 
direct basis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel




INTRODUCTION

The appellant had verified active military service from June 
1965 to June 1968.  He also had verified Active Guard/Reserve 
(AGR) service with the Massachusetts Army National Guard from 
January 1980 to February 1989, and from September 1990 to 
October 1997.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2001 rating decision in which the RO denied 
service connection for a back disorder, to include as 
secondary to service-connected benign prostatic hypertrophy.  
The appellant filed a Notice of Disagreement (NOD) in August 
2001, and the RO issued a Statement of the Case (SOC) in June 
2002.  The appellant filed a substantive appeal via VA Form 9 
(Appeal to the Board of Veterans' Appeals) in August 2002.

In August 2004, the Board denied the claim for secondary 
service connection, and remanded the matter of direct service 
connection to the RO for additional action, i.e., 
verification of the appellant's National Guard service dates.  
After accomplishing the additional action, the RO continued 
the denial of the claim, as reflected in the August 2005 
Supplemental SOC (SSOC), and returned the matter to the Board 
for further appellate review.

In January 2006, the Board denied service connection for a 
back disability, on a direct basis.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Memorandum 
Decision, the Court vacated the Board's January 2006 decision 
and remanded the matter to the Board for further proceedings 
consistent with the Memorandum Decision.

In October 2008, pursuant to the Court's Memorandum Decision, 
the Board remanded the claim to the RO, via the Appeals 
Management Center (AMC) in Washington, DC, for additional 
development.  After accomplishing the requested action, the 
AMC continued the denial of the claim (as reflected in a 
March 2009 SSOC), and returned the matter to the Board for 
further appellate consideration.  

For the reasons expressed below, the matter on appeal is once 
again being remanded to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action, on his 
part, is required.

As a final preliminary matter, the Board notes that in an 
April 2009 letter, the Veteran appeared to raise a claim for 
a total disability rating based on individual unemployability 
(TDIU).  As this matter has not been adjudicated by the RO, 
it is not before the Board; hence, it is referred to the RO 
for appropriate action.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim for service connection 
for a back disability, on a direct basis, is warranted, even 
though such will, regrettably, further delay a decision on 
appeal.

Pertinent to this appeal, the Veteran was involved in two 
motor vehicle accidents  (MVAs)-the first occurred during 
active duty in June 1966, and the second occurred in December 
1991, during a period of service considered active duty for 
training (ACDUTRA) for the Army National Guard.  Initially, 
the Veteran argued that his current back disability was 
directly related to the June 1966 MVA (as reflected in his 
April 2007 Appellant's Brief), and the Court directed the 
Board to obtain a medical examination and nexus opinion in 
this regard.  As explained in further detail below, the 
January 2009 VA examiner instead suggested a nexus with the 
December 1991 MVA; however, a supplemental medical opinion is 
needed to clarify any underlying diagnoses of the lumbar 
spine and any nexus to military service, including the 1966 
and 1991 MVAs.  

The Veteran's service treatment records do not reflect any 
complaint of back pain, treatment, or diagnosis related to 
the June 1966 MVA.  The report of the April 1968 discharge 
physical reflects that his spine was normal.

Outpatient medical records from Cutler Army Hospital reflect 
that the Veteran complained of a 6- to 7-month history of low 
back pain in September 1991.  The impression was degenerative 
joint disease (DJD) and lumbar spine strain.  On December 3, 
1991, he was in an MVA and complained of discomfort in his 
right low back.  The following day, he complained of low back 
pain with muscle spasm.  A Statement of Medical Examination 
and Duty Status (DA Form 2173) reflects that the Veteran was 
on his way to work when his vehicle hit some ice, skidded, 
and struck a telephone pole.  It was determined that he was 
on active duty at the time.  A December 1993 record reflects 
that the Veteran complained of low back pain after moving 
furniture.  The impression was mild back sprain.  

The report of an October 1994 physical for the Army National 
Guard reflects that the Veteran had a linear scar over the 
L2-L3 vertebrae.  He could not remember any specific surgery 
or trauma to the region; and on the Report of Medical 
History, he denied recurrent back pain.  The report of the 
July 1997 retirement physical reflects no spine abnormalities 
except for the scar.  On the Report of Medical History, he 
complained of recurrent back pain when overdoing exercise or 
picking up heavy objects.  

Post-service, an April 2000 VA X-ray revealed narrowing of 
the L5-S1 intervertebral disc space and minimal 
spondylolisthesis of the L4 vertebra on the L5 vertebra.  The 
report of a July 2001 VA examination reflects that the 
Veteran said his low back pain first began in the late 1980s 
and was diagnosed as a strain.  X-rays showed mild narrowing 
of the space between the L5-S1 vertebrae.  It was noted that 
the radiologist did not see the spondylolisthesis that was 
previously reported.  The diagnosis was mild to moderate DJD 
at the L5-S1 level.  

The report of the January 2009 VA examination reflects that 
the Veteran said that he had had minor low back discomfort 
with occasional flare-ups since the 1991 MVA.  On physical 
examination, range of motion was from 10 degrees of 
hyperextension to 70 degrees of flexion.  Left lateral 
flexion was to 15 degrees, and right lateral flexion was to 
20 degrees.  He had mild tenderness to lumbosacral pressure 
in the midline, but no muscle spasms.  The VA examiner stated 
that the Veteran described various imaging studies and X-rays 
of the lumbar spine, but the examiner was unable to locate 
them in his service medical records or electronically.  The 
diagnosis was "chronic lumbosacral pain without significant 
radiculopathy".  The examiner opined that it "is at least 
as likely as not (i.e. 50%) that the Veteran's current 
recurrent lower back disorder is medically related to an in 
service injury, particularly the MVA that occurred while in 
service in 1991".

As reflected in the March 2009 SSOC, the AMC denied the 
Veteran's claim on the basis that "chronic lumbosacral 
pain" is a symptom rather than a disability; and mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, the medical evidence reflects that the Veteran had 
previous diagnoses of DJD and spondylolisthesis.  Apparently, 
either the January 2009 VA examiner did not review the April 
2000 and July 2001 VA X-rays and the report of the July 2001 
VA examination, or these records were not available.  
Moreover, although the January 2009 VA examiner related the 
Veteran's current lower back disorder to service, the 
identified the disorder was "pain", which is not considered 
a disability for which service-connection can be granted.  
Therefore, a remand is necessary for clarification as to 
whether the Veteran has any underlying disabilities of the 
lumbar spine, in particular DJD and spondylolisthesis, and 
whether any such disability is related to military service, 
to include the 1966 and 1991 MVAs.  

Hence, the RO should arrange for further claims file review 
by the physician that conducted the January 2009 VA 
examination to obtain a supplemental opinion, with supportive 
rationale based upon consideration of the claims file, to 
include the April 2000 and July 2001 VA X-rays and the report 
of the July 2001 VA examination.  The VA examiner should 
clarify whether the Veteran has any current disabilities of 
the lumbar spine; and with respect to each identified 
disability, provide an opinion as to whether there exists a 
nexus between the disability and military service, to include 
the 1966 and 1991 MVAs.  The RO should arrange for the 
Veteran to undergo further examination only if the January 
2009 examiner is unavailable or the requested opinion cannot 
be provided without an examination of the Veteran.  

The Veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of the claim for service connection (as the original 
claim will be considered on the basis of evidence of record).  
See 38 C.F.R. § 3.655 (2008).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Prior to arranging for further medical opinion, to ensure 
that all due process requirements are met, the RO should also 
give the appellant another opportunity to present information 
and/or evidence pertinent to the claim on appeal.  The RO's 
notice letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to service 
connection for a back disability, on a 
direct basis.  The RO should explain the 
type of evidence that is the Veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. § 
3.159 (2008).  All records and responses 
received should be associated with the 
claims file.  If any records sought are not 
obtained, the RO should notify the Veteran 
and his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for further 
claims file review by the physician that 
conducted the January 2009 VA examination 
to obtain a supplemental opinion.  

The physician should clearly identify all 
current lumbar spine disability(ies), to 
specifically include DJD and 
spondylolisthesis.  Then, with respect to 
each diagnosed disability, the examiner 
should offer an opinion, consistent with 
sound medical principles, as to whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that the disability was incurred in or is 
otherwise related to the Veteran's military 
service, to include the 1966 and 1991 MVAs.  
In rendering the requested opinion, the VA 
examiner should specifically consider and 
discuss all pertinent evidence, including 
the April 2000 and July 2001 VA X-rays and 
the report of July 2001 VA examination.  

If the January 2009 examiner is unavailable 
or the requested opinion cannot be provided 
without an examination of the Veteran, the 
RO should arrange for the Veteran to 
undergo a VA examination of the spine, by 
an appropriate physician at a VA medical 
facility, to obtain the above-requested 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
x-ray studies) should be accomplished (with 
all results made available to the physician 
prior to the completion of his or her 
report) and all clinical findings should be 
reported in detail.

The physician should set forth all 
examination findings (if any), along with 
complete rationale for the opinion 
provided, in a printed (typewritten) 
report.

4.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and 
time of the  examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for 
all determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


